IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00057-CV

TEXAS A&M UNIVERSITY,
                                                            Appellant
v.

JOHN DOE,
                                                            Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 18-003136-CV-272


                          MEMORANDUM OPINION

      Expelled undergraduate student John Doe sued Texas A&M University (TAMU)

for allegedly violating his right to due course of law under the Texas Constitution. See

TEX. CONST. art. I, § 19. TAMU filed a plea to the jurisdiction based on sovereign

immunity, which the trial court denied.      TAMU thus filed this accelerated appeal,

challenging the trial court’s interlocutory order denying TAMU’s plea to the jurisdiction.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8).
                                      BACKGROUND

        Doe alleged in his petition that on October 1, 2018, TAMU’s Division of Student

Affairs informed him that he had been accused of violating various TAMU policies and

procedures—specifically, that he had allegedly “committed acts of sexual abuse,

unwanted sexual contact, dating violence, harassment, and use of drugs.” Doe alleged

that he was further informed that to adjudicate the alleged violations, TAMU had

scheduled a “student conduct hearing” (hereinafter “Hearing”) to begin on October 15,

2018.

        In a declaration attached to TAMU’s plea to the jurisdiction, the Associate Director

in the Offices of the Dean of Student Life, Division of Student Affairs, at TAMU, Dr.

Kristen Harrell, explained the procedure for a Hearing.           Dr. Harrell’s declaration

provided as follows (paragraph numbers omitted):

                The [Hearing] is conducted by a non-voting panel chair and three
        panel members . . . who are the decision makers. Both the respondent and
        complainant are permitted to bring an advisor who, in sexual misconduct
        cases, is permitted to be an attorney. Advisors are there to assist the student
        but are not permitted [to] speak on behalf of the student during the
        [Hearing].

               A Student Conduct Administrator presents the information
        contained in the investigation report. The respondent and complainant are
        responsible for presenting their information. [TAMU] and either party can
        call witnesses and submit documentary information. The panel chair
        makes determinations on relevancy. Panel members are permitted to ask
        questions.

               Respondents may examine most witnesses directly. If respondents
        want to cross-examine the complainant or some other witnesses who may
        experience trauma with the examination, the respondent must submit
        written questions to the panel chair who screens the questions for
        relevance. This process is also utilized if the complainant has questions for

Tex. A&M Univ. v. Doe                                                                     Page 2
       the respondent. Generally, in sexual misconduct cases, any question
       concerning the party’s relationship and sexual behavior is permitted so
       long as it is relevant and not asked just to harass, embarrass, or humiliate
       the other party. The panel chair asks the question to the witness who
       provides an oral answer heard by the panel and others attending the
       [Hearing], including the respondent. The panel can also see the
       complainant answering the questions. Once the written questions are
       asked and answered, the respondent can submit additional written
       questions through the panel chair. This process continues until there are no
       more questions. The respondent’s attorney can write the questions for the
       respondent or confer with the respondent about what to ask.

              Once the information portion of the [Hearing] concludes[,] the
       parties make closing statements. The panel deliberates and reaches a
       decision as to whether or not a student conduct code violation occurred. If
       a violation occurred, the [Hearing] reconvenes and additional information
       is received about an appropriate sanction. Aggravators and mitigating
       factors are considered. The panel deliberates again to reach a sanction
       decision. Once a decision is reached[,] the sanction, if any, is announced
       and the [Hearing] is concluded.

       Doe alleged in his petition that before his Hearing began, he “requested that

[TAMU] allow him the right to cross-examine his accusers during the Hearing.” Doe

claimed that “if [TAMU] deprived him of the right to meaningful cross-examination of

his accusers, it was a violation of his due process rights.” Dr. Harrell explained Doe’s

request in her declaration as follows: “On October 9, 2018, . . . counsel for John Doe[ ] sent

notice requesting the right to directly cross-examine the witnesses during the

forthcoming [Hearing]. [Doe’s counsel] claimed that the failure to allow this form of

cross-examination would result in John Doe not attending further proceedings.” Doe

alleged in his petition that TAMU denied his request, and Dr. Harrell confirmed TAMU’s

denial, providing in her declaration: “[TAMU] responded that cross-examination may




Tex. A&M Univ. v. Doe                                                                   Page 3
occur through written questions to the chairperson of the [Hearing], who would ask those

questions per TAMU’s protocol.”

       Doe asserted in his petition that because his due process rights were violated, he

did not participate in the Hearing. Dr. Harrell explained in her declaration that the

Hearing was nevertheless held from October 15-17, 2018. Dr. Harrell stated that she

served as the Student Conduct Administrator during the Hearing and therefore

“presented the information identifying the potential conduct violations.” Dr. Harrell

explained that several witnesses—all three complainants, one complainant’s roommate,

and Doe’s roommate—then testified during the Hearing. Dr. Harrell stated that all the

witnesses supported that Doe had violated TAMU’s policies. Dr. Harrell explained that

the Hearing panel then found Doe “responsible for multiple charges of sexual abuse,

sexual contact, dating violence, harassment, sexual harassment, drugs, and alcohol.” Dr.

Harrell stated that based on the findings, the Hearing panel issued a sanction of expulsion

against Doe.

       Doe alleged in his petition that pursuant to TAMU’s procedure, on October 24,

2018, he appealed the findings made at the Hearing “because his due process rights had

been violated.” Doe alleged that at that time, he again “requested that he (or his counsel)

be given the opportunity to cross-examine his accusers” but that his request was again

denied. Doe alleged that TAMU nevertheless “agreed to hear [his] appeal and review the

findings made by the three-member panel at the Hearing at a scheduled appeal hearing

on November 16, 2018.” Doe alleged that after the appeal hearing, his expulsion from

TAMU was upheld and that TAMU immediately banned him from returning to TAMU’s

Tex. A&M Univ. v. Doe                                                                Page 4
campus.    Doe alleged that he was therefore prevented from completing his final

coursework and from receiving his undergraduate degree.

       Doe sued TAMU, alleging that TAMU violated his right to due course of law under

the Texas Constitution when TAMU employees “prevented Doe from undertaking any

meaningful cross-examination by an attorney and prevented any cross-examination

about the relationship between Doe and the accused [sic] relevant to whether the conduct

at issue was consensual.” Doe sought injunctive relief that would enjoin and restrain

TAMU, its agents, servants, representatives, attorneys, and/or anyone working in

concert with the foregoing, from preventing Doe from attending class and from

completing the requirements for his undergraduate degree.

       TAMU filed a plea to the jurisdiction based on sovereign immunity, which the trial

court denied.

                                STANDARD OF REVIEW

              We review a trial court’s ruling on a plea to the jurisdiction de novo.
       Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).
       When a party has filed a plea to the jurisdiction challenging the pleadings,
       a reviewing court must construe the pleadings liberally in favor of the
       pleader and look to the pleader’s intent. See id. If the facts alleged
       affirmatively demonstrate the trial court’s jurisdiction to hear the cause, the
       plea to the jurisdiction must be denied. See id. If the pleadings do not
       contain sufficient facts to affirmatively demonstrate the trial court’s
       jurisdiction, but do not affirmatively demonstrate incurable defects in the
       jurisdiction, the issue is one of pleading sufficiency and the plaintiffs should
       be afforded the opportunity to amend. See id. If the pleadings affirmatively
       negate the existence of jurisdiction, then a plea to the jurisdiction may be
       granted without allowing an opportunity to amend. See id. at 227.

              If in its plea to the jurisdiction a party challenges the existence of
       jurisdictional facts, the reviewing court considers relevant evidence
       submitted by the parties when necessary to resolve the jurisdictional issues

Tex. A&M Univ. v. Doe                                                                     Page 5
       raised, as the trial court is required to do. See id. If the evidence creates a
       fact question regarding the jurisdictional issue, then the plea to the
       jurisdiction must be denied. See id. at 227-28. However, if the relevant
       evidence is undisputed or fails to raise a fact question on the jurisdictional
       issue, then the court rules on the plea to the jurisdiction as a matter of law.
Id. at 228. In ruling on a plea to the jurisdiction, a court does not consider
       the merits of the parties’ claims. See id. at 226-28; County of Cameron v.
       Brown, 80 S.W.3d 549, 555 (Tex. 2002).

Tex. A&M Univ. v. Starks, 500 S.W.3d 560, 567 (Tex. App.—Waco 2016, no pet.) (quoting

Kirby Lake Dev., Ltd. v. Clear Lake City Water Auth., 321 S.W.3d 1, 3-4 (Tex. App.—Houston

[14th Dist.] 2008), aff’d, 320 S.W.3d 829 (Tex. 2010)).

                                       DISCUSSION

       Unless the Legislature has consented to suit, sovereign immunity generally

deprives a trial court of jurisdiction over a lawsuit in which a party has sued the State or

a state agency. Tex. Parks & Wildlife Dep’t v. Sawyer Trust, 354 S.W.3d 384, 388 (Tex. 2011).

TAMU is a state agency. See Tex. A&M Univ. v. Carapia, 494 S.W.3d 201, 205 (Tex. App.—

Waco 2015, pet. denied). But sovereign immunity does not protect the State or a state

agency, like TAMU, from a suit seeking equitable relief for a violation of the due-course-

of-law clause of the Texas Constitution. See Tex. Tech Univ. Health Scis. Ctr. v. Enoh, 545
S.W.3d 607, 617 (Tex. App.—El Paso 2016, no pet.). Doe may therefore maintain his suit

against TAMU to the extent Doe has pleaded a viable due-course-of-law claim against

TAMU. See City of Houston v. Downstream Envtl., L.L.C., 444 S.W.3d 24, 38 (Tex. App.—

Houston [1st Dist.] 2014, pet. denied).

              The Texas Constitution’s due-course-of-law guarantee provides that
       “[n]o citizen of this State shall be deprived of life, liberty, property,
       privileges or immunities, or in any manner disfranchised, except by the due
       course of the law of the land.” TEX. CONST. art. I, § 19. It is nearly identical

Tex. A&M Univ. v. Doe                                                                     Page 6
       to the Fourteenth Amendment’s due-process clause, which provides that
       “[n]o State shall make or enforce any law which shall abridge the privileges
       or immunities of citizens of the United States; nor shall any State deprive
       any person of life, liberty, or property, without due process of law ….” U.S.
       CONST. amend. XIV, § 1. “While the Texas Constitution is textually different
       in that it refers to ‘due course’ rather than ‘due process,’ we regard these
       terms as without meaningful distinction” and thus “have traditionally
       followed contemporary federal due process interpretations of procedural
       due process issues.” Univ. of Tex. Med. Sch. at Hous. v. Than, 901 S.W.2d 926,
       929 (Tex. 1995).

Mosley v. Tex. Health & Human Servs. Comm’n, 593 S.W.3d 250, 264 (Tex. 2019); accord

Carapia, 494 S.W.3d at 205-06. We also use the terms “due process” and “due course”

interchangeably in the present case.

       In its first issue, TAMU contends that Doe failed to plead—and cannot plead—a

viable due-process claim against TAMU because Doe waived his claim when he chose

not to participate in the Hearing. Doe responds that he did not waive his due-process

claim against TAMU because TAMU expressly denied his right to attorney cross-

examination.

       In Alvin v. Suzuki, 227 F.3d 107 (3d Cir. 2000), the United States Court of Appeals

for the Third Circuit held:

       In order to state a claim for failure to provide due process, a plaintiff must
       have taken advantage of the processes that are available to him or her,
       unless those processes are unavailable or patently inadequate. “[A] state
       cannot be held to have violated due process requirements when it has made
       procedural protection available and the plaintiff has simply refused to avail
       himself of them.” Dusanek v. Hannon, 677 F.2d 538, 543 (7th Cir. 1982); see
       also Bohn v. County of Dakota, 772 F.2d 1433, 1441 (8th Cir. 1985). A due
       process violation “is not complete when the deprivation occurs; it is not
       complete unless and until the State fails to provide due process.” Zinermon
       v. Burch, 494 U.S. 113, 126, 110 S. Ct. 975, 108 L. Ed. 2d 100 (1990). If there is
       a process on the books that appears to provide due process, the plaintiff
       cannot skip that process and use the federal courts as a means to get back

Tex. A&M Univ. v. Doe                                                                    Page 7
       what he wants. See McDaniels v. Flick, 59 F.3d 446, 460 (3d Cir. 1995); Dwyer
       v. Regan, 777 F.2d 825, 834-35 (2d Cir. 1985), modified on other grounds, 793
F.2d 457 (2d Cir. 1986); Riggins v. [Bd.] of Regents [of Univ. of Neb.], 790 F.2d
707, 711-12 (8th Cir. 1986).

Alvin, 227 F.3d at 116.

       Here, Doe alleged in his petition that TAMU violated his due-process rights when

TAMU employees prevented him from “undertaking any meaningful cross-examination

by an attorney” at the Hearing. Doe had not participated in the Hearing, but it is

undisputed that even if Doe had participated in the Hearing, TAMU would not have

allowed Doe’s attorney to directly cross-examine witnesses at the Hearing. The process

that Doe contends that he was due would therefore not have been available to him even

if he had participated in the Hearing. Accordingly, we conclude that Doe did not waive

his due-process claim regarding attorney cross-examination when he chose not to

participate in the Hearing. See id.

       On the other hand, Doe also alleged in his petition that TAMU violated his due-

process rights when TAMU employees prevented him from any cross-examination about

the relationship between him and the complainants relevant to whether the conduct at

issue was consensual. Dr. Harrell specifically stated in her declaration: “Generally, in

sexual misconduct cases, any question concerning the party’s relationship and sexual

behavior is permitted so long as it is relevant and not asked just to harass, embarrass, or

humiliate the other party.” Thus, in this instance, it appears that the Hearing would have

provided an adequate procedural remedy for Doe if Doe had participated in the Hearing.

Accordingly, we conclude that Doe forfeited his due-process claim regarding the content


Tex. A&M Univ. v. Doe                                                                      Page 8
of questions that might have been asked the witnesses because Doe chose not to

participate in the Hearing. See id. TAMU’s first issue is sustained in part and overruled

in part.

       In its second issue, TAMU contends that Doe failed to plead—and cannot plead—

a viable due-process claim against TAMU because use of an intermediary for cross-

examination does not violate the minimum requirements for due process.

       A two-part test governs due-process claims. Mosley, 593 S.W.3d at 264. We must

determine (1) whether a plaintiff has a liberty or property interest that is entitled to

procedural due process protection; and (2) if so, what process is due. Id. (citing Than, 901

S.W.2d at 929).

       We begin with the first part of the test, i.e., whether Doe has a protected liberty or

property interest that is entitled to procedural due process protection. See id. Both TAMU

and Doe assume that the first part of the test is satisfied, and we agree. “Included among

the protected liberty interests is the right ‘to engage in any of the common occupations of

life.’” Id. (quoting Than, 901 S.W.2d at 929 (quoting Bd. of Regents of State Colls. v. Roth,

408 U.S. 564, 572, 92 S. Ct. 2701, 2706-07, 33 L. Ed. 2d 548 (1972))). “Due process must also

be satisfied ‘where a person’s good name, reputation, honor, or integrity is at stake

because of what the government is doing to him.’” Id. (quoting Than, 901 S.W.2d at 930).

An undergraduate college student charged by his university with sexual misconduct

faces serious damage to his reputation and the loss of his chosen profession.

       We therefore turn to the second part of the test, i.e., what process is due. See Mosley,
593 S.W.3d at 264.

Tex. A&M Univ. v. Doe                                                                   Page 9
       Due process at a minimum requires notice and an opportunity to be heard
       at a meaningful time and in a meaningful manner. Mathews v. Eldridge, 424
U.S. 319, 333, 96 S. Ct. 893, 902, 47 L. Ed. 2d 18 (1976); Mullane v. Cent[.]
       Hanover Bank & Trust Co., 339 U.S. 306, 70 S. Ct. 652, 94 L. Ed. 865 (1950);
       [House of Tobacco, Inc. v.] Calvert, 394 S.W.2d [654,] 657 [(Tex. 1965)]. What
       process is due is measured by a flexible standard that depends on the
       practical requirements of the circumstances. Mathews, 424 U.S. at 334, 96
       S.Ct. at 902; Goss [v. Lopez], 419 U.S. [565,] 578, 95 S.Ct. [729,] 738-39[, 42
L. Ed. 2d 725 (1975)]. This flexible standard includes three factors: (1) the
       private interest that will be affected by the official action; (2) the risk of an
       erroneous deprivation of such interest through the procedures used, and
       the probable value, if any, of additional or substitute procedural
       safeguards; and (3) the government’s interest, including the function
       involved and the fiscal and administrative burdens that the additional or
       substitute procedural requirement would entail. Mathews, 424 U.S. at 335,
       96 S.Ct. at 903.

Than, 901 S.W.2d at 929.

       Regarding the first factor, TAMU does not dispute that Doe’s private interest at

stake in this case is significant. “A finding of responsibility for a sexual offense can have

a ‘lasting impact’ on a student’s personal life, in addition to his ‘educational and

employment opportunities.’” Doe v. Univ. of Cincinnati, 872 F.3d 393, 400 (6th Cir. 2017).

Doe’s “private interest that will be affected by the official action” is therefore compelling.

See Mathews, 424 U.S. at 335, 96 S.Ct. at 903.

       On the other hand, TAMU’s interest, i.e., the third factor, is also significant. See id.

The United States Court of Appeals for the Fifth Circuit recently recognized in Walsh v.

Hodge, 975 F.3d 475 (5th Cir. 2020), a case very similar to the present case, that a university

has a significant interest in preserving its resources to serve its primary function of

education, in protecting vulnerable witnesses, and in providing a safe environment for

other members of the faculty and student body. See id. at 484.


Tex. A&M Univ. v. Doe                                                                      Page 10
       Doe nevertheless argues that because of the United States Department of

Education’s new Title IX regulations, TAMU has no burden associated with providing

attorney cross-examination. Under the new regulations, universities must permit each

party’s advisor of their choice, who may be an attorney, to cross-examine the other party

and all witnesses at a live hearing. But the new Title IX regulations took effect long after

the Hearing in this case, and our analysis focuses on TAMU’s interest at the time of the

alleged due-process violation.

       We thus turn to the second factor, i.e., the risk of erroneous deprivation of Doe’s

interest under the procedure used by TAMU and the probable value, if any, of attorney

cross-examination. See Mathews, 424 U.S. at 335, 96 S.Ct. at 903. Several courts have held

that questioning of witnesses by a neutral party at a live hearing did not create an

unacceptable risk of erroneous deprivation. See Walsh, 975 F.3d at 484-85 (holding that

“credibility was critical” and that due process therefore required some opportunity for

cross-examination but stating that the court had no reason to believe that questioning by

neutral party was “so fundamentally flawed as to create a categorically unacceptable risk

of erroneous deprivation”); Haidak v. Univ. of Mass.-Amherst, 933 F.3d 56, 69 (1st Cir. 2019)

(“[W]e have no reason to believe that questioning of a complaining witness by a neutral

party is so fundamentally flawed as to create a categorically unacceptable risk of

erroneous deprivation.”); Nash v. Auburn Univ., 812 F.2d 655, 664 (11th Cir. 1987)

(“Although an important notion in our concept of justice is the cross-examination of

witnesses, there was no denial of appellants’ constitutional rights to due process by their

inability to question the adverse witnesses in the usual, adversarial manner.”).

Tex. A&M Univ. v. Doe                                                                 Page 11
         Doe cites Doe v. Baum, 903 F.3d 575 (6th Cir. 2018), to emphasize the importance of

adversarial cross-examination. The United States Court of Appeals for the Sixth Circuit

held in Baum that “if credibility is in dispute and material to the outcome, due process

requires cross-examination.” Id. at 584.   But Baum does not state that the cross-

examination may never be “a circumscribed version of cross-examination.” See id. at 585.

         Doe also complains that here, the panel member questioning the witnesses was

aligned with the complainants and not neutral. But the chairperson at the Hearing stated

in a declaration attached to TAMU’s plea to the jurisdiction that “[t]he primary duty of

the chairperson is to ensure a fair process for both the complainant and the respondent.”

[Emphasis added.]

         For these reasons, we conclude that Doe has failed to plead—and cannot plead—

a viable due-process claim against TAMU. TAMU’s second issue is sustained.

         In its third issue, TAMU contends that Doe failed to plead—and cannot plead—a

viable due-process claim against TAMU because Doe cannot show prejudice. In light of

our determination of TAMU’s first two issues, however, we need not reach TAMU’s third

issue.

         We reverse the trial court’s order denying TAMU’s plea to the jurisdiction and

render a judgment of dismissal.




                                                  REX D. DAVIS
                                                  Justice



Tex. A&M Univ. v. Doe                                                                Page 12
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
       (Chief Justice Gray dissenting with a note)*
Reversed and rendered
Opinion delivered and filed December 30, 2020
[CV06]

*       (Chief Justice Gray dissents. A separate opinion will not issue. Chief Justice Gray
provides the following note, however, to explain his vote. We should be careful here, as
we always must. This proceeding is a little trickier than most. There are two levels of
merits-based issues in this case. There are the merits of what Doe is found to have done
that resulted in his expulsion, and there are the merits of the alleged due course of law
violation. Neither, let me repeat, neither of those merits-based analyses is at issue in this
proceeding. The only issue in this proceeding is whether the alleged violation of Doe’s
right to due course of law is within the jurisdiction of the district court. This Court, in
this interlocutory appeal, is not to decide whether the process alleged to have been made
available to Doe meets the minimum requirement to comply with due course of law. It
appears the Court is drawn in by TAMU’s arguments that if it appears TAMU has a royal
flush with regards to the merits of the argument that there is no due course of law
violation, in essence that there is no way for TAMU to lose that issue, somehow that
deprives the trial court of jurisdiction to see the hands of all the players and decide who
wins. The trial court made the correct decision that it has jurisdiction to determine
whether TAMU violated Doe’s right to due course of law. Because the Court makes a
preemptive determination of the merits of the issue that should be decided by the trial
court, Chief Justice Gray respectfully dissents.)




Tex. A&M Univ. v. Doe                                                                 Page 13